Case 3:19-mj-00109-RMS *SEALED* Document 22 *SEALED* Filed 04/01/19 Page1of1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Connecticut

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

All information associated with
stored at premises controlled by
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

locatedinthe _ || District of P| , there is now concealed (identify the

person or describe the property to be seized):

Case No.

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description

18 U.S.C. § 951 Unregistered Agent of Foreign Government

The application is based on these facts:

% Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set el on the? yy

pret
KLE

and
Applicant's signature

FBI Special Agent Daniel Veale

Printed name and title

Sworn to before me and signed in my presence.

Date: 3 a2/1 —
3 fo ? Cyinee 's signature

City and state: New Haven, Connecticut _ ____ Hon. Robert M. Spector, U.S. Magistrate Judge
Printed name and title
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 1 of 50

THE UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

IN THE MATTER OF THE UNITED STATES’
APPLICATION FOR WARRANTS TO SEARCH

INFORMATION ASSOCIATED E TWO
EMAIL ACCOUNTS AND TWO
ACCOUNTS WHICH | Misc. Case No. 3:19-mj-109(RMS)

IS STORED AT PREMISES CONTROLLED BY
, WHICH March 29, 2019

IS STORED AT PREMISES CONTROLLED BY

  

 

Filed Under Seal

>

   

ASSOCIATED WITH ND

DSID: ASSOCIATED WITH
, WHICH LATTER TWO
ACCOUNTS ARE STORED AT PREMISES

CONTROLLED BY aaa

    

  
 
  

 

 

CONSOLIDATED AFFIDAVIT IN SUPPORT OF
APPLICATIONS FOR FOUR SEARCH WARRANTS

Daniel Veale, a Special Agent of the Federal Bureau of Investigation, New Haven Division,
being duly sworn, deposes and states as follows:
I. INTRODUCTION AND AGENT BACKGROUND

1, I have been employed as a Special Agent with the FBI since June 2014. I am
currently assigned to the FBI’s New Haven office, where I investigate crimes related to counter-
intelligence, including espionage and the theft of trade secrets. During my time as an FBI Special
Agent, I have become familiar with some of the ways in which individuals who commit espionage
or steal trade secrets and other protected information operate.

2. During the course of my career, I have participated in criminal and national security
investigations. My participation in those investigations has included coordinating controlled

purchases of evidence, utilizing confidential informants, cooperating witnesses and undercover
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 2 of 50

officers; participating in the execution of search and arrest warrants; conducting electronic and
physical surveillance; analyzing financial and call detail records; use of court-authorized
interception of wire and electronic communications; and interviewing individuals and other
members of law enforcement regarding the investigations.

3. I am an investigative or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510(7) in that I am empowered by law to
conduct investigations of and to make arrests for offenses enumerated in Title 18, United States
Code, Section 2516.

4, I subscribe this affidavit in support of an application for four search warrants under
18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), to require the email service providers
identified below to disclose to the Government copies of the information (including content of
communications) further described in Section I of Attachment B, for the period January 1, 2012 to
the present, which information is associated with Po (“hereinafter,
“TARGET ACCOUNT ONE”), Ss (“‘hereinafter, “TARGET ACCOUNT
TWO”), DSID P associated with Po (“hereinafter, TARGET
ACCOUNT THREE”), and DSID (J associated wih SI
(“hereinafter, “TARGET ACCOUNT FOUR”), all further described in Attachment A. The
information sought for TARGET ACCOUNT ONE is stored at premises owned, maintained,
controlled, or operated by Fo an email service provider headquartered, and which
accepts service of legal process, at PY for
TARGET ACCOUNT TWO, at premises owned, maintained, controlled, or operated by iii”
a an email service provider headquartered, and which accepts service of legal process, at i

Se 200 for TARGET ACCOUNT THREE and TARGET

3.
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 3 of 50

ACCOUNT FOUR, both at premises owned, maintained, controlled, or operated by i

Pe a company headquartered at PO To clarify: TARGET

ACCOUNT ONE and TARGET ACCOUNT FOUR involve the same e-mail account, namely,
PO however, they consist of entirely separate storage locations — one on
fF e-mail servers, the other on iim “cloud” storage servers. Hence depending on each
company’s storage procedures and protocols, each storage location may include items that are not
retained and preserved in the other storage location. Upon receipt of the information described in
Section J of Attachment B, government-authorized personnel will review that information to locate
the items described in Section II of Attachment B.

5. Because this affidavit is being submitted for the limited purpose of establishing
probable cause for the issuance of search an seizure warrants, I have not included each and every
fact known to: me regarding this investigation. Rather, I have set forth only those facts that I
believe are sufficient to establish probable cause.

Il. JURISDICTION

6. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711(3). See 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States (including a magistrate
judge of such a court) or any United States court of appeals that -- (i) has jurisdiction over the

offense being investigated.” 18 U.S.C. § 2711(3)(A)(Q).

Pe Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 4 of 50

Ii. BACKGROUND

8. For the reasons detailed below, I believe there is probable cause to conclude that
TARGET ACCOUNT ONE, TARGET ACCOUNT TWO, TARGET ACCOUNT THREE, and
TARGET ACCOUNT FOUR (hereinafter collectively the “TARGET ACCOUNTS”) contain
evidence, fruits, and instrumentalities of violations of Title 18, United States Code, Section 951
(failure to register as agent of foreign government) (the “Subject Offense”). Among the subjects
of this investigation is PO was born in the
FP and became a naturalized U.S. citizen in or about November, 2009.
IV. PROBABLE CAUSE

9. The FBI began investigating I for the Subject Offence in or about November
2016. Based on my training and experience, involvement in this investigation, conversations with
other law enforcement officers, including the FBI’s Po experts, and my review
of open source materials, I have learned the following:

Curriculum Vitae

10. A review of a cached version (in or about October, 2017) of a website titled
PF revealed information pertaining to a background and
affiliations. The website identified I as the Chairman of the Department of Biochemistry and
Molecular Biology es

a. it also lists as the Director, Pe on
Single Cell Technology and Application. A review of the CV’s listings under “Principle
Employment History” identified his two most recent positions as Professor and Chairman of
Biochemistry and Molecular Biology, P (2016- ), and as Research Scientist/Principle

ais
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 5 of 50

Investigator, entered as Associate Research Scientist, in the Department of Genetics, | |

11. A further review of the website titled ec vealed

the following information under “Selected Professional Honors and Services”: °

a. Consultant Scientist: Department of Genetics. PO

Us.

b. President, as
a 2018 (elected), and previously as its Vice President for Academics,
Principal Coordinator of RD Academic Committee (2013-2016).

c. Vice President, Society for Biochemistry and Molecular Biology iim
EE 2015-)

d. Associate Chief-Editor, PY
0 16- )(in preparation).

e. Co-founder, ae (2012- ).

f. Invited Funding Reviewer, Pe
0014, 201) iS 05):
ES 20)

g. Distinguish Gust (sic) Professor, in Pe
(2.0 12-2015).

12. A further review of the website titled PO under

“Position Openings” revealed a section seeking applicants for six positions of tenure-track, high-

level talent track Professor, or Associate Professor in molecular biology at both the university

1:0, uder 0 section tiled

-5-
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 6 of 50

“Postdoctoral Fellow fr (i the website described three open positions at i
laboratory.
13 A review of a website, Ps associated with | on 02

October 2018 revealed the following in the “History” section of the website. “At present, it a

becomes a candidate university jointly to be constructed by is
eS
“Leadership” section of the | | website listed nine faculty members; the first listed leader,
PF was identified | iii a common title given to a leader associated
with ee. the third listed leader, PF was identified as
SS es
Travel Analysis

14. According to Department of Homeland Security (DHS) database queries, over the
approximate, one-year period between October 13, 2017 and October 2, 2018, Bs pent
approximately 300 days outside of the US. Pex clusively traveled between John F. Kennedy
Airport in New York (JFK) and ee

GB University Affiliation

15. A PO website includes a faculty profile page

associated with | According to the faculty profile, Gb ccame an Associate Research
Scientist in PO in 2004, and was promoted to Research Scientist
in 2014. On April, 24, 2018, iii administrator confirmed that iii position as a
Research Scientist with FP had ended in February of 2018. However,. the
administrator also advised that | | may still be paid as a consultant for a patented technology

that he was involved with while at i The administrator further advised that | continued

~6§-
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 7 of 50

association with the iE involves access to sensitive technology that is

referred to as “superstar technology” by the members of the university.

16. In fact, evidence indicates that | eS continued to access the facilities of the
PO in 2018. The PO is located in the
ee. According to DHS database queries, traveled

from [to the United States on October 7, 2018, and departed from the United States to
on October 19, 2018. Information provided by a member of the i Police Department

showed that during the eleven days between those two flights iii physically accessed the iii

Pe is located) ten times. Among other occasions, the

October 17, 2018, two times within a four-second interval. A subsequent review of CCTV footage
revealed that ii entered the building with an unknown individual, and hence likely utilized his
badge to allow for that unknown individual’s unauthorized access to the Po
Additional review of badge access logs documented that | | last known access to a | |
GE building was on October 18, 2018.

SS A i:i0.

17. Information obtained through the investigation identified | | as a co-founder of
PO located in GC onnecticut. According to the P|
PO website, in or about February 2013, | | was a founding investor for
GE which was partnered with the University of Connecticut’s TTT
a

18. Records obtained from Bank of America identify an account in the name of

SS hercinattcr, the SMccount”), for which

-7-
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 8 of 50

signed the application in or about October 2012. The account records listed | | as Director of
the company, a i as Chief Technology Officer. Other account records
revealed an incoming wire transfer in or about October 28, 2016 for $2,999,975, from P
ee. the P sending account was associated with an
HSBC PF account number. A review of the account activity revealed the single deposit
from PF as the largest of all deposits received by the P| account between in or about
May 2016 and in or about June 2017, equal to almost the total of all other deposits received during
that time period. Records obtained from Connecticut’s state-financed venture capital fund,
Connecticut Innovations, Inc., show that in or about November 2013, Gs. received a
three-year grant Po from the Connecticut Po Fund.

19. A review of open source information revealed that Pe
f is affiliated with Pe According to
P| own website, Ps is a large medical and healthcare group covering every

aspect of the medical and health care industry, and operates under the direct supervision of the
Ps Sco! ee

20. The foregoing facts are consistent with the findings of a iii report issued

by the Office of the United States Trade Representative (“USTR”), which “found that, at multiple

levels of government — central, regional, and local i has directed and facilitated

investment in, and acquisition of, U.S. companies and assets in technology-intensive sectors and
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 9 of 50

in U.S. technology centers.”! The USTR found those practices fully operative across the field of

biotechnology, where increased overseas investments were found to “coincide[] with an array of

Pe policy statements and implementing measures that are geared to promote

[bio]technology transfer.”? The USTR made clear that those efforts involve extensive control by

[T]he acquisition of U.S. companies and assets in these sectors. . . . align with state
objectives and policies, and are often undertaken by [state enterprises]
Even when undertaken by

companies in which the government does not own an observable controlling stake,
the transactions identified are frequently guided and directed by the state. a
members often act as board members and officers of these companies, and are
responsive to state directives. In addition, many of these transactions are funded by
state-owned entities or banks, often in situations where comparable commercial
financing would have been unavailable.?

According to senior U.S. national security officials, these practices on the part of the
f encompass not just extensive business investment and development, but also theft of
intellectual property on a massive scale. In 20 17, ir
BE wrote in the New York Times:

the active participation of government personnel, have been pillaging the
intellectual property of American companies. Altogether, intellectual-property theft

! Office of the United States Trade Representative

 

2 Td., 102.
3 Td, 193.

=i.
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 10 of 50

costs America up to $600 billion a year, the greatest transfer of wealth in history,

Leadership Role in i

Zl. Information obtained through the investigation identified as the President of
(2.018). Based on my training, experience, involvement in this and other investigations
involving China, and review of open source materials and conversations with FBI subject-matter
experts on f | [ have learned the following:

2 he es is 3:
organization that connects the science and

technology professionals. Although a identifies itself as a non-
governmental organization, I am aware that le
SS ¢<, 9:<bsit
explains that the organization is “a constituent member of the country’s top
political advisory body (JI
a

b. f | has a United States partner | SY that operates in the
United States. P| membership includes U.S. residents who hold
positions at f | FP institutions. The organization’s
conferences and events are attended by officials. The
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 11 of 50

stated mission ff iim is to promote “personnel and information”

exchanges between the United States PF in scientific and

technological fields. The Po uses organizations like
P| to facilitate the recruitment of highly skilled f scientists
and technologists living in the United States to, among other things, use

their access to technology in the United States for the benefit of iil
22. A query on 29 November 2018 of an open source Internal Revenue Service (“IRS”)
database for PO did not reveal a 501(c)(3) status; however, a
| | was listed on the IRS’s “Publication 78” Data List, which according to the IRS website, lists

“organizations eligible to receive tax-deductible charitable contributions.” And in fact, a query of

the IRS’s Publication 78 list turned up an IRS letter dated, confirming that

P had been granted public charity status as a 501(c)(3).
23. In or about September of 2018, a Confidential Human Source (CHS-1)°, reported
that is the President of P| and the Dean of the Biochemistry Department at | |

CHS-1 further reported that ses been traveling to the US to recruit individuals from the US
for | | and other Universities located in GCHs-1 advised that | | is a recruiter for the

| | government’s Ps CHS-1 indicated that it was CHS-1’s belief that someone

from the {J government likely approached J to task him to recruit individuals in the US to

° CHS-1 has direct access to individuals associated with aa. and has been providing
information to the FBI for approximately nine months. Much of CHS-1’s information has been
corroborated by the investigation conducted by members of the FBI and other law enforcement
members. CHS-1 has not been paid for his/her information. At the same time, it is possible that
as a non-citizen, CHS-1 may have an implicit expectation of benefitting in his/her immigration
status as a result of such cooperation, but no such benefits have been expressly promised.

21s
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 12 of 50

aa In or about October of 2018, CHS-1 further advised that Be overnment officials often
identify experts in or from | within a particular field of interest, and subsequently task such
identified experts to recruit United States persons from that same field to relocate and bring their
skill sets to a.

24. A query of the website, Po revealed a news article dated May 27,
2018, written im characters. A translation of the article’s content included a description of
a May 23, 2018 meeting between nn acting as the
PY President. | | was identified as the capital and largest city in Po
aa Berticle reported that i welcomed the delegation led yy iii and briefly
introduced and its technological innovation. According to the article, | | advised
that the competition in the future would be PY and she invited overseas
Po for innovation, entrepreneurship and wealth creation. As also reported,
a stated that f | would fully play a role of bridging and linking to promote fii for more
overseas to come to the city for innovation and entrepreneurship.

25. A query in or around April 2018 of a website associated with i li

revealed an invitation, dated February 5, 2018, for the Pe

eG
Pe The invitation revealed that the summit was
organized by PF and would be hosted by a. with assistance both from U.S.
chapters and offices, and from points of contact stationed in | as well as with support and
collaborations from many affiliated organizations in both the US and ii The invitation further
described the conference as having three major themes: highlights of advances in science and
technology; innovation projects and talents matchup; and BE technological and economic

- 13-

~
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 13 of 50

exchange and cooperation. The day three agenda listed
Po Well-known f entrepreneurial parks, technology incubators,
universities, and corporations are being invited to hold conferences on the subjects of innovation
and entrepreneurship, intelligence, project investment matching, pe The
invitation was signed both by ii” as President, and by PF as Chairman of the Board,
SRT? 01s.

26. In or about September of 2018, CHS-1 advised that the | | Ambassador from
Washington, D.C. and the New York ME had been invited to attend the
PF summit. CHS-1 further advised that government officials from | | will travel to

the US for the summit to recruit individuals to | |

27. A review of the brochure for the summit, titled PO
EE cevealed a list of six speakers scheduled to deliver
opening remarks during the summit. was listed as one of those opening speakers, along with

28. According to the | | General Counsel’s office, the University does not have a
requirement that ; | researchers and professors report their outside involvement with P|
groups and organizations, nor does it seek to investigate potential conflicts of interests that might

arise with such outside involvements. Accordingly, it is quite possible that iii did not disclose

(: I tc facts relating tof prominent role in I
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 14 of 50

end any efforts on his part to serve as a recruiter or intermediary promoting the interests of
the P| government or government-associated academic institutions.

29. In or about September 2018, CHS-1 advised that Pe
SS where she would attempt to

recruit individuals to | | during a meeting scheduled to take place during the summit. In or

about October 2018, CHS-1 advised that iii did host that recruitment meeting during the

summit. According to a DHS database query,
Pe Airport on October 7, 2018.

30. A query of a website, cv ealed that Po is
university {iii two key, national construction projects that support the
development of high-quality universities. According to the website, Po employs
22 distinguished professors of the is and five scholars of the iii
a

31. In or about January of 2019, another cooperating witness, hereinafter referred to as
CHS-2, reported tha fii branches in f | paid for i i travel in connection with his
role as P president in 2018. ° CHS-2 also reported that those i branches in | |

6 CHS-2 has direct access to individuals associated with ii. and has been providing
information to the FBI for approximately 2.5 years. Much of CHS-2’s information has been
corroborated by the investigation conducted by members of the FBI and other law enforcement
members. CHS-2 has not been paid for his/her information. CHS-2 provided information with
the expectation of benefitting in his/her immigration status as a result of such cooperation.
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 15 of 50

were funded by the GR: overnment. CHS-2 further believes that P| behavior was
indicative of iim government backing, based on CHS-2’s understanding that a had met
regularly with a representative oft an
and on a having managed to obtain his own research lab in | |

32. A query of a website ii revealed information pertaining to the i
GEE was distributed on or around July of 2016 by the Is
Po and municipalities directly under the ee. and ministries and
commissions of the PO made several references to focusing efforts on the

development of technologies related to gene editing, stem cells, synthetic biology, and regenerative
medicine to life sciences, and biological breeding.

ao. As noted above, a publicly-posted C.V. listed his affiliation with the a
ES 12.201. 0:-
of the responsibilities of ii” is to compile and implement plans on national laboratories,
innovative bases, national S&T (science & technology) programs, and research conditions so as to
promote infrastructure construction and resource sharing on behalf of the | | government. A
query of the website,  utlined the major tasks of the P as follows:
“Consolidate a highly qualified contingent for basic research and cultivate a number of personnel
with innovative capabilities. Establish and adhere to the strategic principle — ‘people-orientated’

to vigorously practice a talent strategy.”
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 16 of 50

ee

34. A review of open source information, (Ere vealed a June 29, 2018
online {I language article on the [a
website, describing a meeting between a PF delegation that included | | and
representatives of hi During the
stated hifi was a long-term partner 0 i and has made outstanding contributions
to the exchanges and cooperation between P| and American scientific and technological
| | Also during the meeting, | | expressed his willingness to carry out specific and
pragmatic cooperation with a in the future, and to seek and recommend for the different

needs of domestic employers.

35. Th IT Connecticut Chapter KT

| is a non-profit organization with members from local pharmaceutical and biotechnology
companies, research institutes, and universities, including Bristol-Myers Squibb, Alexion, Pfizer,
ee he University of Connecticut, and others. According to its website, P|
P is a professional organization that promotes interactions and mutual assistance
among its members, fosters professional exchanges and aid to P| students, advances cultural
understanding between and other ethnic groups, and facilitates institutional and communal
exchanges between entities in Connecticut ani. Its website also contains an article in

GE haracters that, according to translation software, describes an event co-hosted by fe |

a on a. Fo Shelton, Connecticut. The article’s webpage

= 6r
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 17 of 50

included several captioned photos {iiiMlappears in at least two photographs, one of which showed

him holding a microphone; according to the caption poke about the BE activities for the

past year. Another posted photo dcpicted

microphone similar to that held by ana appeared in a similar outdoor setting. The caption

36. Based on my training and experience, including discussions with and information

received from the FBI’s BR :5cce-mater experts, the re programs

established by the BE <0 vernment to recruit individuals with access to or knowledge of

indicated tha

foreign technology or intellectual property. Through these plans the BE covernment has
created a significant financial incentive for foreign, talented individuals to transfer international
technology and intellectual property to BE icity or otherwise. This has resulted in or
contributed to numerous, significant violations of United States law, including (but not limited to)
Economic Espionage, Theft of Trade Secrets, violations of International Trafficking in Arms
regulations, violations of the Atomic Energy Act, and fraud against the U.S. government. The
following description of the =v: from information furnished by the FBI’s
BR ubject matter experts (paragraphs 40-41, 43-49, and 51), multiple, open-source news
reports from the fall of 2018 (paragraph 50), and a 2015 description of Pe: the
po an online, English-language publication of the pe

(paragraphs 39 and 42).
ST: By way of background, the BB co vernment established a national policy to

identify and recruit individuals located outside a. have expert skills, abilities, and

=~ |} -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 18 of 50

knowledge that would aid in transforming [iMconomy and achieving the nationalistic goals

commonly called have existed since the early 1990s, and recruit individuals to

work on behalf of

38. BB ccmphasized this national strategy for

2007 when ae «:: added to the

and became national policy in | with the passage of the

>conomic development in

c

this plan was jointly issued by

 

 

Léadership for the S|

efforts fell upon the a secretive and important

  

group within the BB cesponsibie for top personnel assignments in government and state-owned

sectors.

39. The i: an online English publication of the TR tc official
paper of I cording to 2015 Rice, iy

in order to work in management or research positions

  

on long-term or short-term program across the country, particularly in areas of scientific or

including fll

established scientists, young scientists, and

technological development.”

   
   
  
        
   

40. Currently, there are believed to be

entrepreneurs, among others. The seminal, jas initiated in 2009. It is

officially known as the

and is commonly referred to as

Other RE i: the

« 18
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 19 of 50

municipalities created local under the framework put in place

and in accordance with its directives and requirements.

 
  

by the

Through the program, the BR overnment recruits Western-educated individuals to work and
conduct technical and scientific research on behalf of : in furtherance of SB strategic
national development goals. Each GE 1 ctudes the same basic requirements: the applicant
should have experience in cutting-edge foreign science or engineering research; possess a degree
from a prestigious university; and have several years of overseas work or research experience at
prestigious universities, research institutes, corporations, or well-known enterprises.

41. To entice high-caliber applicants—particularly applicants willing to relocate to
with significant financial and social

incentives. Each ee a salary from ae as a

laboratory or research organization, which sponsors or facilitates applications. These salaries often

meet or exceed salaries the re: through their P| For

the 0 vernment has been known to provide US $150,000

 

 

as a signing bonus, and an additional US $450,000-$750,000 over time to support their research.

Additional funding is available depending on th level of expertise and quality of
8 | y
performance in meeting ae: BR ovement may also supply free housing

or a generous housing allowance, high-quality schooling for children, jobs for spouses, healthcare,

and significant tax breaks. BE ssine is almost always provided tax-free.
42. The po article cited in paragraph 39, above, described
compensation and benefits offered through one of the ae 1,000 fF

a ae a long-term program will receive a RE» siay

-19-
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 20 of 50

from the BB co vernment. 2 RE :scre0ing scientific research can apply for af
| aa fund. 3. Special funds are offered to aa: subsidize their pension

and health insurance.” Additional benefits granted include beneficial and relaxed visa policies;
pension, insurance, and health care benefits; accommodation and housing benefits, to include the
right to buy property in a: in some cases free housing or a housing subsidy supplied by the

po spousal benefits, including pre-arranged jobs or, if ajob

cannot be provided, a stipend given to the spouse that approximates the average [in
salary; salaries matching or exceeding the income TE nembers could have earned working

outside a: well as education subsidies for their children; and tax-free status on many of the

po benefits and monies, to include the Pt sidy given Lim
ee | he same article describes.extra monetary rewards that

should be given for significant contributions, saying, “For foreign experts making a great
contribution, the employer should award them with stock shares or options, or a supplementary
pension. There is no fixed definition of a 'great contribution’, but it should be something along the
lines of a financial expert helping the company achieve huge profit growth, a technological expert
making an important breakthrough, or an intellectual property owners [sic] giving no

company the right to manufacture their product.” In this way, ae heavily

incentivized to introduce foreign technology o fii

43. Individuals recruited into i _ are required
to perform research or develop technology in es: on legally binding contracts they receive
as part of the program. These contracts are standard legal documents and specify the parties
involved in the agreement, the terms of the agreement, the obligations of each party, and legal

recourse available to each if the contract is broken JE ontracts typically include language

oc
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 21 of 50

specifying compliance with JE national laws, including its national laws on corporate

espionage. Most iE Es pccity all intellectual property developed or created by the
a  : property of the BE «pioying unit.

44. | RS also specify the length and nature of the required work. These
contracts obligate the Recruits to work for a specified period of time in ae. often detail the
specific research the «i perform or specify the business that is to be developed by

the proposed new company. The contract can be for either part-time or full-time employment

under the pro cram EE spon nine months or more each year in BB nite

part-time recruits continue to work primarily in the United States and travel intermittently o ii
45. BE 2: almost always specify significant goals to be accomplished
during the term of their contract. Failure to meet ae goals can result in the loss
of funding or dismissal. This contractual obligation closely resembles or even replicates the work
the TE performs or performed for his or her U.S. employer, thus demonstrating the

 \itingness to leverage knowledge and intellectual property obtained from U.S.

businesses, corporations, and even U.S. government laboratories. Due to the similarities between

ae in the United States and the [II research they are obligated to
perform in Bey RE 2222 draw upon their knowledge and experience

derived from their former positions in the United States, resulting in unauthorized and often illegal

transfers of intellectual property from the United States to

46. Individuals in the United States and often facilitate the process of identifying

and recruiting FE into the various P| These pe have

contracts that obligate them to identify and recruit foreign experts to work inf cither as part

of iim: in some other capacity. In many cases, BE <0 ntracis also require

a EY
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 22 of 50

   
  

o identify additional overseas talent to join his or her

search team nm

resulting in a cell-based recruitment model in which also become de facto

a: contractual relationship differentiates the ae .: standard scientific

research or conventional international collaboration. Rather than merely conducting research or
engaging in academic pursuits, TT ore also contractually obligated to perform services
for a: support of its strategic development goals and economic revitalization, following
guidelines and requirements set forth by the [il namely, recruiting others to work for and in
a. this way, IE contracts incur dual and disparate obligations: to pursue traditional
academic or research activities, and also to act as representatives of ihe fl advocating,

influencing, and recruiting others in support of o litical goals. In facilitation of this goal,

early ,0ti‘<«é‘éiad trained at the po a development one
BE coi termed as “unprecedented”.
47. Other individuals, typically inf function as administrative points of contact
for prospective and cent These individuals either identify prospective film
BB ouch their own research or have thi directed to them from

— These i: pically work for the organization in a. which the
Pi fulfill their contract, and they assist with preparing and refining the
required ee apprised of current Po
requirements put forth by the [iA

They ensure the prospective recruits meet the government’s recruitment requirements and advise

  

 

the recruits to ensure their application satisfies the current recruitment directives.

48. ae advised prospective RAE to describe
their work on U.S. military research, or other U.S. defense projects, on their po

aye)
-22-
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 23 of 50

ae : some cases, these 12:cx ask applicants for information

about the work the applicant performs or has performed, including materials known to be sensitive,

the proprietary intellectual property of a foreign company, or requiring a license for export from

the United States to Po government guidance on TT 0:0 vice
that ae: provide evidence of the work they performed on projects they list on
their applications, such as research results or innovative achievements, In one case, a po
ee ne work he conducted in the United States was proprietary
and export controlled. The EE :':0'2<2e this and indicated it was not an issue
for ie Shortly after being accepted into — this case, the

nd advised he would need to prove he had worked on the projects listed on

These projects included U.S. defense projects related to military jet

RE «tier the ae: asking to see the actual

project data, and subsequently took the export controlled defense information with him to his

49, ae... also been observed to either apply for or continue to use U.S.

government grant funding while concurrently under contract with the BE yen via the

his

engine designs. Th

 

 

and without disclosing their participation or foreign funding on the U.S. government

grant application. (hel performed duties as part of the

peer review process while failing to disclose their foreign contractual obligations via he

 

This resulted in a compromise of the U.S. government grant-funding process, leading to
p g 5

numerous Inspector General investigations, criminal charges, and civil settlements related to

misuse of U.S. government funds.
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 24 of 50

50. The BE verament has taken active steps to protect both ‘i
| also its RR 0 increasing scrutiny by the United States government,
following the arrest of an individual associated with the a: the summer of 2018.

Multiple, open-source news accounts from the fall of 2018 reported that the BE -0verment

directed various a: cease overtly recruiting > iii in the United

States, indicating they should instead invite U.S. scientists and researchers to come to conferences

and forums instead of calling it a job interview or using the term Po The
same document directed re : change their communication tactics with potential

recruits, directing them to use methods other than email, such as telephone or fax. The document’s
existence has been reported by several international media outlets, and verified by FBI source

reporting.

51. In spite of the fMMMIM vovernment’s recent efforts to minimize the po
digital footprint, the iS 12: historically been conducted almost

exclusively via digital communications, primarily via email, and appears to continue as such. In
many cases, 7 TSS his employment email address to establish bona fides, then

transitions to personal email accounts to complete the process. A review iim

webpages on November 27, 2018, identified email addresses continuing to be listed as primary

forms of communication to apply for various RE 1s webpages, and others like them,
provide the necessary information to apply for the program, including digital application forms
and processes to digitally submit the applications to Po P|
e:.: been observed to routinely complete applications using these digital methods, both

on local physical devices and in the digital “cloud”. The applicants then send them electronically

to Pe work with the applicants to refine the applications using

-24-
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 25 of 50

various forms of digital communication, including email, telephones, voice over IP (VOIP)
technology, text messages, private messaging applications such as WeChat, and other forms of

digital communication.

52. In or around December of 2016, a query of a webpage = with

biographical and publication research associated with 7 OA translation of the text revealed that

 

| was interested in recruiting “high-level talents” to the university. The article provided a link

for information in regards to available positions, and identified both
and ee: email contacts. A review of the aforementioned link for

additional information in regards to recruitment revealed that BB cred potential applicants in

terms of desirability; these tiers included qualifications, including but not limited to affiliation with

selection as hit Each tier included corresponding salary/benefit information.

oa In or around December of 2016, a query of a webpage in BE 2ssociated with

a revealed an article dated in or around May of 2016 referencing a unified action for high-
level talent recruitment in ae abroad. The article identified Bs a contact for individuals
interested in positions at a The article also referenced a: being responsible for

communication and promotion matters concerning the president’s delegation of SE visit and

recruiting event in Boston on po That same month, the Boston Business Journal
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 26 of 50

‘eported that “[i]n recent years, Greater Boston has been recognized as the world’s center for

biotechnology research and development.”’

54. The website ee cludes an article dated September 5, 2014,
written in po Translated, the article consists of

po It describes po as the most internationalized

university in ee: a strategic development goal of building a domestic first-

 

 

class  —_— for which it seeks to recruit individuals, “at home and abroad,” specializing in the
biomedical field for post-doctoral work. The article identified five individuals associated with this

recruitment effort, along with their contact information. One of those five recruitment contact
persons was |e listed contact information was Po The article

Jas As of March of 2019, the website associated with RL ispiayea an
article in a :::« February 26, 2018. Per a software program translation, the

article described how [EE vigorously implements the strategy of strengthening the city

through [gathering] talents,” from both Pe abroad. The article specifically described the

‘ Boston business Journal,

 
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 27 of 50

2015 efforts (ae led the establishment of the

to obtain special research and training at ae

article further described il having assembled a 16-person “innovation team,” which received

seven grants in three years from the ee As of March 2019,

an institution directly under the jurisdiction of the | with the administration of

56. As of March of 2019, the website of the provincial government of

BE diss ed a document that, per a software program translation, was jointly posted by the

GRE Referencing talent plans for the year 2016, the document expre

 

 

  

“urgent need” for “high-end foreign experts.” It specifically i one of the
province’s “high-end” foreign experts, and listed his employment at both
ee The posted-talent plan document
provided guidance for overseas individuals selected to participate, directing such individuals to a
website soft c as the international exchange of specialized technical and
managerial personnel; it further describes _—e “vigorously supported by ihe

 

government, . . . under the direct guidance of

 
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 28 of 50

a7, In January 2019, the government applied for, obtained, and served Orders under 18
U.S.C. § 2703(d), directing the respective Service Providers for TARGET ACCOUNTS ONE,
TWO, THREE, AND FOUR to provide certain account information, including all “to” and “from”

headers for E-mail traffic on those accounts, from January 2014 to the present. Analysis of the

   

response to those Orders has disclosed significant contacts betwee

government. Most prominently, TARGET ACCOUNT ONE showed fiihaving contact on 33

separate occasions with e-mail account RR May 2014 and January 2015.

This account has been identified as belonging to

   

S| Specifically, both that name and that e-mail address appear on a non-immigrant visa

application dated 01 September 2017, submitted vi : a child traveling to the United

States. Also, U.S. State Department records disclose that on November 8, 2013, the United States
issued a: A] visa, which visas are specifically issued for diplomatic and consular officers.

The visa had a five year term, that is, effective from November 8, 2013 through November 8, 2018;

it listed BE: onsoring organization as the
The 2013 visa application identified| ia

Pertinent records also disclose eight phone calls between

= the year 2016: five initiated by ae: three i Specifically, records obtained

as

 
  

  

then-employer as

  

from Sprint Corporation in September 2018 identified the telephone number

subscribed to by | | Records of a U.S. State Department database identified telephone number

a: be associated with Sprint Corporation phone records disclosed the eight

contacts between those two numbers in 2016.

- 28 -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 29 of 50

ae. Evidence that BE <cruitment activity for ae

not limited to the years 2014-2016 includes fil extensive activities in 2018 as President of

in paragraphs 21 through 31, above.
Failure to Register

60. In or around September 2018, the Justice Department’s Foreign Agents
Registration Unit advised, based on a search of the Unit’s pertinent databases, that PAN had never
registered or given notice to the Attorney General of his status as a foreign agent in compliance
with 18 U.S.C. § 951.

| Unregistered Foreign Agent Statute
61. The unregistered foreign agent statute, 18 U.S.C. § 951, provides in section (a):
(a) Whoever, other than a diplomatic or consular officer or attaché, acts in
the United States as an agent of a foreign government without prior notification to

the Attorney General if required in subsection (b), shall be fined under this title or
imprisoned not more than ten years, or both.

In section (d), the statute lists certain exceptions from its coverage, which include sub-section
(d)(4), specifically:

(d) For purposes of this section, the term “agent of a foreign government” means

an individual who agrees to operate within the United States subject to the direction

or control of a foreign government or official, except that such term does not
include—

(4) any person engaged in a legal commercial transaction.
62. I have been advised by the U.S. Attorney’s Office that none of the exceptions of

sub-section (d), including the “legal commercial” exception of sub-section (d)(4), is deemed an

29 -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 30 of 50

“element” of the crime, for which the government would bear the burden of proof, but. rather
constitutes an “affirmative defense,” and hence is not relevant to either a probable cause
determination or the sufficiency of an indictment. The U.S. Attorney’s Office has pointed out
several judicial decisions holding that statutory exceptions to criminal conduct — including 18
U.S.C. § 951(d) — define affirmative defenses, not elements of the crime, including among others:
United States v. Reza-Ramos, 816 F.3d 1110, 1120 (9th Cir. 2016) (in general, a “statutory
exception” to a criminal offense “is in the nature of an affirmative defense”); United States v.
Mayo, 705 F.2d 62, 75 (2d Cir. 1983) (noting that the definitional section of filenel firearms
possession statute “creates an affirmative defense in the form of an exception”); United States v.
Duran, No. 07-20999-CR, 2008 WL 11333989, at *1—2 (S.D. Fla. Oct. 10, 2008) (specifically
finding that under unregistered foreign agent statute, “[s]ection 951(d) provides statutorily created
exceptions to the offense defined in Section 951(a), and. . . these exceptions, including for ‘any
person engaged in a legal commercial transaction,’ do not constitute essential elements of the crime
.. . [but rather constitute] affirmative defenses to the crime described in Section 951(a).”
(emphasis added)). The U.S. Attorney’s Office also has pointed out several judicial decisions
holding that the possible existence of affirmative defenses does not negate probable cause, both in
the arrest context and in the indictment context, for example: United States v. Sisson, 399 U.S.
267, 88 (1970) (“It has never been thought that an indictment, in order to be sufficient, need
anticipate affirmative defenses.”); Assenberg v. Whitman Cty., 730 F. App'x 429, 432-33 (9th Cir.
2018) (“an affirmative defense does not defeat probable cause”); Humphrey v. Staszak, 148 F.3d
719, 724 (7th Cir. 1998) (“[A]n affirmative defense in a criminal case . . . is not part of our Fourth
Amendment probable-cause-to-arrest analysis. ... We note, for argument's sake, that . . . probable

cause to arrest is not necessarily negated by a defendant's successful assertion at trial of an

é

-30-
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 31 of 50

entrapment defense.”). Accordingly, the question of whetherpmll activities on behalf of the
ae or are limited to just “legal commercial transaction[s]” is irrelevant to
the probable cause analysis at this stage of the investigation.

63. The United States Attorney’s Office also has advised that courts in cases such as
the following have interpreted 18 U.S.C. § 951 as defining a “general intent” crime, which means
the statute does not require proof that the defendant knew of the requirement to register as a foreign
agent: United States v. Campa, 529 F.3d 980, 998-999 (11th Cir., 2008); United States v. Dumeisi,
424 F.3d 566, 581 (7th Cir.2005) (“Knowledge of the requirement to register is not an element of
§ 951.”).

V. TARGET ACCOUNTS ONE AND TWO AND BACKGROUND
CONCERNING EMAIL

64. In or around August of 2018, a review of records provided by P|
revealed the subscriber for TARGET ACCOUNT ONE to i _—_—

65. In or around December of 2016, a query of a hm: a

TARGET ACCOUNT ONE and TARGET ACCOUNT TWO as associated with
66. In my training and experience, I have learned that e-mail service providers offer a
variety of online services, including electronic mail (“email”) access to the public. For example,

es subscribers to obtain email accounts at the domain name p | like the

email account listed in Attachment A. Subscribers can obtain an account by registering with

PE 0:-:inane “the service provider”). During the registration process, the service

provider asks subscribers to provide basic personal information. Therefore, the computers of the

 

service provider are likely to contain stored electronic communications (including retrieved and

a3] =
Case 3:19-mj-00109-RMS *SEALED* Document 22-1*SEALED* Filed 04/01/19 Page 32 of 50

un-retrieved email for the subscribers) and information concerning subscribers and their use of the
service providers’ services, such as account access information, email transaction information, and
account application information. In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to identify the
account’s user or users.

67. | A service provider subscriber can also store with the provider files in addition to
emails, such as address books, contact or buddy lists, calendar data, pictures (other than ones
attached to emails), and other files, on servers maintained and/or owned by the service providers.
In my training and experience, evidence of who was using an email account may be found in
address books, contact or buddy lists, email in the account, and attachments to emails, including
pictures and files.

68.  Inmy training and experience, the service providers generally ask their subscribers
to provide certain personal identifying information when registering for an email account. Such
information can include the subscriber’s full name, physical address, telephone numbers and other
identifiers, alternative email addresses, and, for paying subscribers, means and source of payment
(including any credit or bank account number). In my training and experience, such information
may constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users. Based on my training and my experience, I know that even if
subscribers insert false information to conceal their identity, this information often provide clues
to their identity, location or illicit activities.

69. In my training and experience, email service providers typically retain certain
transactional information about the creation and use of each account on their systems. This

information can include the date on which the account was created, the length of service, records

-32-
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 33 of 50

of login (i.e., session) times and durations, the types of service utilized, the status of the account
(including whether the account is inactive or closed), the methods used to connect to the account
(such as logging into the account via the provider’s website), and other log files that reflect usage
of the account. In addition, email service providers often have records of the Internet Protocol
address (“IP address”) used to register the account and the IP addresses associated with particular
logins to the account. Because every device that connects to the Internet must use an IP address,
IP address information can help to identify which computers or other devices were used to access

the email account.

70. In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such as
technical problems, billing inquiries, or complaints from other users. Email service providers
typically retain records about such communications, including records of contacts between the
user and the provider’s support services, as well records of any actions taken by the provider or
user as a result of the communications. In my training and experience, such information may
constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users.

71. As explained herein, information stored in connection with an email account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
under investigation, thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my training and experience, the
information stored in connection with an email account can indicate who has used or controlled

the account. This “user attribution” evidence is analogous to the search for “indicia of occupancy”
y

while executing a search warrant at a residence. For example, email communications, contact lists,

~ 43 -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 34 of 50

and images sent (and the data associated with the foregoing, such as date and time) may indicate
who used or controlled the account at a relevant time. Further, information maintained by the email
service provider can show how and when the account was accessed or used. For example, email
service providers typically log the IP addresses from which users access the email account along
with the time and date. By determining the physical location associated with the logged IP
addresses, investigators can understand the chronological and geographic context of the email
account access and use relating to the crime under investigation. This geographic and timeline
information may tend to either inculpate or exculpate the account owner. Additionally, information
stored at the user’s account may further indicate the geographic location of the account user at a
particular time (e.g., location information integrated into an image or video sent via email). Last,
stored electronic data may provide relevant insight into the email account owner’s state of mind
as it relates to the offense under investigation. For example, information in the email account may
indicate the owner’s motive and intent to commit a crime (e.g., communications relating to the

crime), or consciousness of guilt (e.g., deleting communications in an effort to conceal them from

law enforcement).

- 34 -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 35 of 50

VI. TARGET ACCOUNT THREE AND BACKGROUND

CONCERNING

   
 
 

Ths In or around August of 2018, a review of records provided by BB revealed the

subscriber for TARGET ACCOUNT THREE and for TARGET ACCOUNT FOUR to be

a: s a United States company that produces 0 ls

all of which use ae: produces desktop and laptop computers
based on oe BF vices a variety of services that can be accessed

from ae in some cases, other devices via web browsers or mobile and desktop

 

 

applications (“apps”). As described in further detail below, the services include email, instant

messaging, and file storage:

a. BR vices email service to its users through email addresses at: the

b. ae users ‘iim: communicate in
real-time. a: users of FB cevices to exchange instant messages po

containing text, photos, videos, locations, and contacts, ve conn those users to

   

conduct video calls.

8 The information in this section is based on information published by nits
website, including, but not limited to, the following document and webpages:

 

i

to

WN
t
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 36 of 50

e. a: a file hosting, storage, and sharing service provided 7
| be utilized through numerousfillmconnected services, and can also be used to store
BR cevicc backups and data associated with third-party apps.

BE onncctes services allow users to create; store, access, share, and
synchronize data i: via on any Internet-connected device. For
example enables a user to access provided email accounts on multiple fil
ee: on i ee: be used to store and

manage images and videos taken from I =o the user
to share those images and videos with other i con be used to store
presentations, spreadsheets, and other documents. EE «22: a. be used to

used to create, store, and share documents, spreadsheets, and presentations. i

enables a user to keep website username and passwords, credit card information, and Wi-Fi

network information synchronized across multiple P|
e. ae ..:: gaming network, allows users i

a: play and share games with each other.
f. | owners of devices to remotely identify and

track the location of, display a message on, and wipe the contents of those devices.

g. po allows apps and websites to use information from

cellular, Wi-Fi, Global Positioning System (“GPS”) networks, and Bluetooth, to determine a user’s

     

  

approximate location.
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 37 of 50

h. po are used to purchase and download digital
content. MMII can be purchased and downloaded through pe or through

a: desktop and laptop computers running either P|

Additional digital content, including music, movies, and television shows, can be purchased

oo ie: on desktop and laptop computers running either

ae: accessed through the use of i: account created

during the setup of an —_— through if A single P|

can be linked to romtiiple RR services and devices, serving as a central authentication and

 

throu Lm

  
 
 

syncing mechanism.

- aes the form of the full email address submitted by the user to create
the account; it can later be changed. Users can submit TR address (often
ending se an email address associated with a third-

party email provider (such as Gmail, Yahoo, or Hotmail) . Tn 20 be used to access

most BBervices (including Po only after the user accesses and

responds to a “verification email” sent by that “primary” email address. Additional email

an | the user.
76. BR pees information associated with the creation and use of an a

During the creation of an ae: user must provide basic personal information including

Or

the user’s full name, physical address, and telephone numbers. The user may also provide means

of payment for products offered by P| The subscriber information and password associated

with an a. be changed by the user through the ae

= OF
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 38 of 50

sic In addition, JM captures the date on which the account was created, the length

of service, records of log-in times and durations, the types of service utilized, the status of the

account (including whether the account is inactive or closed), the methods used to connect to and

utilize the account, the Internet Protocol address (“IP address”) used to register and access the

account, and other log files that reflect usage of the account.

‘ee Additional information is captured by in connection with the use of a

a: access certain services. For example, 7 maintains connection logs with IP addresses
that reflect a user’s sign-on activity (0 i _

PR on vcbsite, a: maintains
records reflecting a user’s app purchases (onl
ae. lls, a: activity over i: account. Records
relating to the use of the ae -: vice, including connection logs and requests to
remotely lock or erase a device, are also maintained i
78. | maintains information about the devices associated with an p |
When a user activates or upgrades TRE 5:3: and retains the user’s IP address

and identifiers such as the Integrated Circuit Card ID number (“ICCID”), which is the serial

  

      

 

number of the device’s SIM card. Similarly, the telephone number of a user’s linked to

an P| when the user signs in a es may maintain records

Pa the serial number. In addition, information about a user’s

computer is captured when used on that computer to play content associated with an

ae: information about a user’s web browser may be captured when used to access
services throug es a retains records related to communications

- 38 -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 39 of 50

between users and eustomer service, including communications regarding a particular

and the repair history for a device.

 

79. BE vices users with zigabytes of free electronic space on fa

users can purchase additional storage space. That storage space, located on servers controlled by

may contain data associated with the use of onnected services, including: email

documents, spreadsheets, presentations, and other files po and
web browser settings and Wi-Fi network information fic

can also be used to store BR ccvice backups, which can contain a user’s photos and videos,

messages, voicemail messages, call history, contacts, calendar events, reminders, notes, app data

 

   

 

and settings, and other data. Records and data associated with third-party apps may also be stored

on ae example, th hie instant messaging service, can be

configured to regularly back up a user’s instant messages on S| Some of this data is stored
on fevers in an encrypted form but can nonetheless be decrypted ov iii

80. In my training and experience, evidence of who was using an P| and from
where, and evidence related to criminal activity of the kind described above, may be found in the
files and records described above. This evidence may establish the “who, what, why, when, where,
and how” of the criminal conduct under investigation, thus enabling the United States to establish
and prove each element or, alternatively, to exclude the innocent from further suspicion.

81. For example, the stored communications and files connected to an a
provide direct evidence of the offenses under investigation. Based on my training and experience,
instant messages, emails, voicemails, photos, videos, and documents are often created and used in

~ 39 -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 40 of 50

furtherance of criminal activity, including to communicate and facilitate the offenses under
investigation.

82. In addition, the user’s account activity, logs, stored electronic communications, and
other data retained by a: indicate who has used or controlled the account. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, subscriber information, email and messaging logs,
documents, and photos and videos (and the data associated with the foregoing, such as geo-
location, date and time) may be evidence of who used or controlled the account at a relevant time.
As an example, because every device has unique hardware and software identifiers, and because
every device that connects to the Internet must use an IP address, IP address and device identifier
information can help to identify which computers or other devices were used to access the account.
Such information also allows investigators to understand the geographic and chronological context
of access, use, and events relating to the crime under investigation.

83. | Account activity may also provide relevant insight into the account owner’s state
of mind as it relates to the offenses under investigation. For example, information on the account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a plan
to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to

conceal evidence from law enforcement).

84. Other information connected to may lead to the discovery of additional

evidence. For example, the identification of apps downloaded from Po

may reveal services used in furtherance of the crimes under investigation or services used to

communicate with co-conspirators. In addition, emails, instant messages, Internet activity,

- AQ -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 41 of 50

documents, and contact and calendar information can lead to the identification of co-conspirators
and instrumentalities of the crimes under investigation.

85. Therefore, as: are likely to contain stored electronic communications
and information concerning subscribers and their use of BE services. In my training and
experience, such information may constitute evidence of the crimes under investigation including
information that can be used to identify the account’s user or users.

Vil. CONCLUSION

86. Based on the facts set forth in this Affidavit, there is probable cause to believe, and
I do believe, inf. been and continues to be knowingly and willfully working in the United
States on behalf of government-controlled and government-directed entities of he

Pe: the, purpose of recruiting high-level molecular geneticists and stem cell
researchers to work at state-controlled universities and laboratories fod for the purpose
of acquiring and transferring to those state-controlled universities and laboratories, cutting-edge
molecular genetics and stem-cell research and technology developed at leading academic and
private sector research platforms in the United States; and that those efforts are undertaken in strict
conformity with the p | government’s publicly-declared national security objectives of
technology transfer and human capital acquisition; and that fi has used all of the TARGET
ACCOUNTS (two of which consist of the same e-mail account, but retained in two separate
companies’ storage systems, subject to each company’s separate storage protocols), in support of

these efforts. Specifically, there is probable cause to believe, and I do believe, that i :.: been

that there is evidence of his involvement in Fo least as far

-4] -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 42 of 50

back as 2012, based on BR own publicly posted C.V. for ‘

 
 

lists his role as a

2012-2015, as noted in paragraph 11.g., above. As also explained above, the evidence for this

conclusion includes, among other things: (1) primary residence and employment in

 

where he directs a research laboratory and chairs the Department of Biochemistry and Molecular

Biology at a university in re operates under the direction of the P|
ee) that same university department’s web-page
isting along with BR axcer ACCOUNT ONE and TARGET ACCOUNT THREE,

as primary contacts for recruiting overseas, high-level research scientists in biochemistry and

molecular biology, consistent with the publicly-ceclare< fii

listing as one of five contact persons for the international recruitment of post-doctoral biomedical

TARGET ACCOUNT TWO for potential recruits to use to contact m listing on his

  
 

publicly-posted C.V., his affiliation with the

i expressed purpose of which is to acquire scientific talent, technology, and
infrastructure for I OR ovine successfully acquired access to the highest levels of

American research and technology in the fields of molecular genetics and stem-cell research,

through his joint roles as a consultant-researcher at ee: as the co-

founder of an advanced stem cell research company in Connecticut, the latter having been

substantially financed bY 0 vernment-controlted pharmaceutical industry conglomerate;

© 0° than thirty, documented e-mail exchanges in 2014-2015 over TARGET

- 42 -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 43 of 50

   
  
   

previously employed at

involved in ihe i

Consul’s telephone in 2016; (7)

(which as noted, is deeply

eight documented contacts with that same Vice-
continued, central role in recruiting top-level scientific

talent for a: his recent role as President and prior role as Vice-President and academic

      

f

   
  

committee principal o that is, the

 

which latter organization is a constituent member of the

PR eens top political advisory body, and which is publicly listed by the

government as a long-term partner of its

EE itistves: (8) also, in his capacity as President of in hosted

for the express purpose of promoting “U.S technological and

  

its annual conference

   

economical exchange,” and which conference was attended by Chinese government officials
seeking to recruit scientists and researchers for a: part of its “talents matchup” initiatives;
O fm role in promoting a recent recruiting trip by a Presidential delegation from his
university in Pe Boston, the “world’s center” of biotechnology research and
development; and (10) recent U.S. government reports cited above, which document the concerted
efforts of the government of acquire the fruits of cutting-edge American scientific
research and technological applications, including but not limited to biotechnology, which efforts
involve intellectual property thefts on a massive calc
87. Accordingly, there also is probable cause to believe, and I do believe, that a:
working in the United States as an agent of a foreign government, namely [a
ae :::: a significant share o | ae in this regard are conducted via email; and based

on searches of the pertinent government databases, there is probable cause to believe that fnas

- 43 -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 44 of 50

failed to register or otherwise give notice to the Attorney General of his status as a foreign agent,
in violation of 18 U.S.C. § 951.

88. There is also probable cause to believe, and I do believe, that evidence, contraband,
and instrumentalities of criminal activity, as described more fully in Attachment B to this affidavit,
will be found in the TARGET ACCOUNTS. Specifically, there is probable cause to believe that
the TARGET ACCOUNTS will contain, among other items, E-mail messages facilitating and/or
concerning the Subject Offense discussed above, as well as E-mail addresses and other information
about co-conspirators and/or persons unwittingly facilitating the unlawful acts.

89. Accordingly, I respectfully request that the Court issue warrants authorizing a
search of the TARGET ACCOUNTS, as more fully described in Attachment A, for the items listed
in Section I of Attachment B and Attachment C, and authorizing the seizure of items listed in
Section II of Attachment B and Attachment C.

VIU. REQUEST FOR NON-DISCLOSURE ORDER

90. I also request, pursuant to the preclusion of notice provisions of 18 U.S.C.
§ 2705(b), that the service providers listed above in connection with the TARGET ACCOUNTS
be ordered not to notify any person (including the subscriber or customer to which the materials
relate) of the existence of this affidavit, the application, and the search warrant for an initial period
of 180 days, renewable as may be necessary by request of the Government and with approval of
the Court. I submit that such an order is justified because notification of the existence of this
Application and Search Warrant would jeopardize and risk shutting down the ongoing
investigation. Such a disclosure would give the subscriber an opportunity to destroy evidence,

change patterns of behavior, notify confederates, and flee from prosecution.

- 44 -
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 45 of 50

IX. REQUEST FOR SEALING

91. ‘It is also respectfully requested that this Court issue an order sealing all papers
submitted in support of this application, including the application and search warrant, for an initial
period of 180 days, renewable as may be necessary by request of the Government and with
approval of the Court. I believe that sealing this warrant and application is necessary because the
items and information to be seized are relevant to an ongoing criminal investigation. Based upon
my training and experience, I have learned that online criminals actively search for criminal
affidavits and search warrants via the Internet, and disseminate them to other online criminals as
they deem appropriate, often by posting them publicly online through the carding forums.
Premature disclosure of the contents of this affidavit and related documents may have a significant
and negative impact on the continuing investigation and may severely jeopardize its effectiveness.

Haniel C. Veale
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on this ZF, of March, 2019.

 

ROBERT M?SPECTOR
UNITED STATES MAGISTRATE JUDGE

-45-
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 46 of 50

TARGET ACCOUNTS THREE AND FOUR

ATTACHMENT A
Property to Be Searched

| : | | ; ; ; 7

From January 1, 2012, to the present.

AND

TARGET ACCOUNT FOUR:

 

From January 1, 2012, to the present.

This warrant applies to information associated with TARGET ACCOUNT THREE and
TARGET ACCOUNT FOUR that is stored at premises owned, maintained, controlled, or
operated by

 
 
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 47 of 50

TARGET ACCOUNTS THREE AND FOUR

ATTACHMENT B
Records to be Seized_

I. Information to be disclosed ii

To the extent that the information described in Attachment A is within the possession,
custody, or control of includin xy any messages, records, files, logs, or information that have
been deleted but are still available to r have been preserved pursuant to a request made
under 18 U.S.C. § 2703(f, is required to disclose the following information to the
government, in unencrypted form whenever available, for each account or identifier listed in

Attachment A:

 
   
 

a. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers, email addresses (including primary,
alternate, rescue, and notification email addresses, and verification information for each email
address), the date on which the account was created, account status, and means and source of
payment (including any credit or bank account numbers);

 

b. All records or other information regarding the devices associated wi esed in
connection with, the account (including all current and past trusted or authorized
computers, and any devices used to access ervices), including gam

     

cs From inception through the present: The contents of all emails associated with the
account, including stored or preserved copies of emails sent to and from the account (including all
draft emails and deleted emails), the source and destination addresses associated with each email,
the date and time at which each email was sent, the size and length of each email, and the true and
accurate header information including the actual IP addresses of the sender and the recipient of the

emails, and all attachments;
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 48 of 50

d. From inception through the present: The contents of all instant messages associated

with the account, including stored or prese copies of instan ssages
rith tk count, including stored or preserved copies of instant mess
sent to and from the account (including all dratt and deletec

messages), the source and destination account or phone number associated with each instant
message, the date and time at which each instant message was sent, the size and length of each
instant message, the actual IP addresses of the sender and the recipient of each instant message,
and the media, if any, attached to each instant message;

 
 
 

   
 
  

‘ough the present: The contents of all files and other records
device backups, al] and third-party app data, all files and

e.
stored on
other records related to

  
 

  
 
 
     
  
 

 
  

ar entries,

 

900KS, Contact an
images, videos, voicemails, device settings, and bookmarks;

1stS, notes, reminders, Calen

f. From inception through the present: All activity, connection, and transac{
for the account (with associated IP addresses including source port numbers), including
call invitation logs, mail logs ‘including purchases,
downloads, and updates of y and query logs (including

   
 
 

 

 
 
 

activation and
upgrades, and logs associated with web-based access of BF ervices (including all associated
identifiers);

g. All files, keys, or othe
encrypted form, when available to

 
   
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 49 of 50

Il. Information to be Seized by the Government ) \,
MJ
All records and or data on the Devices described herein that relate to Yi he el gf" cri , Uiiitee
States Code, § 951 involving ill co-conspirators, and/or associates? ford ed eahee January ,am
present

a.

Direct and indirect communications for the purpose of directing, planning, ing, or
transmitting information to or from representative(s) of the Government of

Direct and indirect communications for the purpose of obtaining and transferring
molecular, genetic, and/or biochemical research and/or technology from the United States
to any university, research institute/laboratory, and/or company directly or indirectly
subject to control by the Government o .

Direct and indirect communications concerning meetings with individuals associated with
and/or acting on behalf of the Government of

Direct and indirect communications to or from any co-conspirators and/or associates that
relate to the above-listed criminal offence or to the genesis and development of the
relationship between co-conspirators.

Communications, documents, or internet history evidencing efforts to avoid detection,
including but not limited to the use of aliases and encryption:

Names, identities, and contact information of co-conspirators to include any identifying
information.

Information related to financial transactions to include bank records, checks, wire transfers,
account information, and any other financial records.

Information regarding | oe any co-conspirator’s travel.

Any documents related to tasking or work conducted, directly or indirectly, on behalf of
the Government of d/or its representatives.

7 records related to the recruitment of individuals from the U.S. to aa

Records evidencing the use of the Internet to include records of IP addresses used and
internet activity, including firewall logs, caches, browser history and cookies,
“bookmarked” or “favorite” web pages, search terms that the user entered into any

Internet

Evidence that may identify any co-conspirators or aiders and abettors, including records
that help reveal their whereabouts.

7.
Case 3:19-mj-00109-RMS *SEALED* Document 22-1 *SEALED* Filed 04/01/19 Page 50 of 50

m. Evidence indicating the subscriber’s state of mind as it relates to the crime under
investigation; and

n. Any records pertaining to the means and source of payment for services (including any
credit card or bank account number or digital money transfer account information).
